YOUNG, J.
Leo Rattay brought his action in the Cleveland Municipal Court against Henry Mills for commission for procuring a lease for premises in said city. Rattay claimed that he negotiated and procured the Motorade Corporation as a lessee for said property, and that said lessee was ready, willing and able to lease the same on terms which were agreeable and acceptable by Mills.
Mills denied that a lease had ever been obtained on terms agreeable to him, but said that at the solicitation of Rattay to make a lease of said premises to the Motorade Co. he (Mills) agreed to pay Rattay a commission of $750, but that negotiations failed and no lease resulted. Judgment in the Municipal Court was for Mills; and error was prosecuted. The Court of Appeals held:
1. In a letter written by Rattay to Mills there is contained th eclause, “when the lease has been executed.” Nowhere in the-record is there found to be a lease entered into by the Motorade Corporation.
2. In substance Rattay contends that he secured a lease and performed all services required to entitle him to a recovery. We cannot concede this contention in light of all the circumstances and the evidence.
3. If Rattay desired to rely on what he termed sufficient compliance on his part in the performance of the duties imposed in securing a lessee under the alleged agreement, he should have insisted on carrying out of the original contract.
4. If Rattay had any rights they were waived and abandoned by the terms expressed in his letter to Mills.
5."*fflM;b£ instant case the facts and evidence show that not only was there to be a procuring of a legara, but that the lease should be executed to enl^^^iattay to a commission. In this respect he femito complete the terms of the agreement. Jifflfcnent affirmed.